FILED
                            NOT FOR PUBLICATION                               MAY 21 2013

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



MGA ENTERTAINMENT, INC.,                          No. 11-55813

              Plaintiff - Appellant,              D.C. No. 2:10-cv-08368-CBM-
                                                  JCG
  v.

INNOVATION FIRST, INC.; et al.,                   MEMORANDUM *

              Defendants - Appellees.



                   Appeal from the United States District Court
                       for the Central District of California
               Consuelo B. Marshall, Senior District Judge, Presiding

                               Argued January 11, 2013
                               Submitted May 20, 2013
                                 Pasadena, California

Before: GOODWIN, HAWKINS, and WARDLAW, Circuit Judges.

       MGA Entertainment, Inc. appeals from the district court’s order dismissing

MGA’s claims against Innovation First, Inc., Innovation First Labs, Inc., and

Innovation First International, Inc. (collectively, “IFI”) for lack of personal

jurisdiction. We have jurisdiction pursuant to 28 U.S.C. § 1291 and affirm.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      1.     The district court did not err by concluding that MGA failed to allege

sufficient facts to make a prima facie showing that IFI has adequate “continuous

and systematic” contact with California to support a finding of general personal

jurisdiction. Goodyear Dunlop Tires Operations, S.A. v. Brown, 131 S. Ct. 2846,

2854 (2011). While MGA alleged that IFI maintains contacts with various

California entities and actively contracts to sell their products in California, the

alleged continuous activity is not sufficiently substantial to support the demand

that IFI be amenable to suits unrelated to that activity. Int’l Shoe Co. v.

Washington, 326 U.S. 310, 318 (1945); see also Bancroft & Masters, Inc. v.

Augusta Nat’l Inc., 223 F.3d 1082, 1086 (9th Cir. 2000) (holding that licensing

agreements and other contracts with California companies were insufficient to

confer general jurisdiction because they “constitute doing business with California,

but do not constitute doing business in California”).

      MGA argues that general jurisdiction is proper because Defendant IP

Defenders (“IPD”), a California corporation that holds all claims IFI has against

MGA arising under Texas law, is the “alter ego” of IFI for jurisdictional purposes.

See Doe v. Unocal Corp., 248 F.3d 915, 926 (9th Cir. 2001). IFI’s sworn affidavit

disclaiming an ownership interest in IPD sufficiently rebuts MGA’s conclusory

allegations that such an ownership relationship exists. See Amba Mktg. Sys., Inc. v.


                                            2
Jobar Int'l, Inc., 551 F.2d 784, 787-88 (9th Cir. 1977) (holding that “the party

asserting jurisdiction has the burden of establishing its existence when challenged,”

and “[can]not simply rest on the bare allegations of its complaint, but rather [is]

obligated to come forward with facts, by affidavit or otherwise, supporting

personal jurisdiction”). MGA argues that an ownership relationship is unnecessary

to support an alter ego relationship for jurisdictional purposes, but it cites no cases

for this proposition in its cursory argument on this point. Accordingly, this

argument was insufficiently developed to merit appellate review. See Cruz v. Int’l

Collection Corp., 673 F.3d 991, 998 (9th Cir. 2012) (“We review only issues

which are argued specifically and distinctly in a party’s opening brief.” (citation

omitted)).

      2.     Nor did the district court err in concluding that it lacked specific

personal jurisdiction over IFI. IFI did not “expressly aim” its press release at

California or MGA. Pebble Beach Co. v. Caddy, 453 F.3d 1151, 1153 (9th Cir.

2006). The press release was directed to the general public and did not mention

MGA or any other California entity. See Washington Shoe Co. v. A-Z Sporting

Goods Inc., 704 F.3d 668, 673 (9th Cir. 2012) (laying out the “purposeful

direction” test for specific personal jurisdiction); see also Schwarzenegger v. Fred

Martin Motor Co., 374 F.3d 797, 807 (9th Cir. 2004) (concluding that an


                                           3
advertisement published in an Ohio newspaper was not expressly aimed at

California and did not give rise to specific jurisdiction). Further, IFI had no reason

to foresee that the press release, which stated that IFI would “Defend Popular

HEXBUG Nano Toys Vigorously Across the Entire Supply Chain,” would cause

harm to MGA or any other California resident. See Panavision Int’l, L.P. v.

Toeppen, 141 F.3d 1316, 1321 (9th Cir. 1998).

      Although IFI “availed itself of the privilege of conducting activities in the

forum,” Washington Shoe, 704 F.3d at 672, when it incorporated IPD in California,

MGA’s various claims each accrued prior to IPD’s incorporation. Accordingly,

MGA’s claims did not “arise from” the creation of IPD, and thus cannot form the

basis for specific jurisdiction over IFI. Unocal, 248 F.3d at 924-25.

      MGA’s allegations that IFI “directly communicat[ed] false and misleading

statements to MGA customers and retailers” are insufficiently supported to

overcome the rule that a plaintiff cannot “simply rest on the bare allegations of its

complaint, but rather [is] obligated to come forward with facts, by affidavit or

otherwise, supporting personal jurisdiction.” Amba, 551 F.2d at 787; see also

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“A pleading that offers labels and

conclusions or a formulaic recitation of the elements of a cause of action will not

do. Nor does a complaint suffice if it tenders naked assertions devoid of further


                                           4
factual enhancement.”) (internal citations and quotation marks omitted).

Accordingly, MGA failed to allege sufficient facts to make a prima facie showing

that specific jurisdiction over IFI is proper.

      AFFIRMED.




                                            5